MEMORANDUM AND ORDER
VAN BEBBER, District Judge.
The defendant has filed a motion (Doc. 25) to transfer venue in this case from the District of Kansas to the United States District Court for the District of Nebraska. The parties have filed a paper blizzard in support of and in opposition to the motion. However, we can dispose of the motion succinctly. It is denied.
The ground for the motion for change of venue is simple. The defendant claims that it will be unable to compel a principal and material witness to attend trial in the District of Kansas. We do not view this as a sufficient ground for a change of venue pursuant to 28 U.S.C. § 1404(a). A change of venue might result in greater convenience for the defendant, but would simply transfer the inconvenience to the plaintiff. The fact that the a witness may not be compelled to attend trial by subpoena does not require a change of venue. The deposition of the witness may be taken and used at trial pursuant to Fed.R.Civ.P. 32(a)(3)(B). If defendant wants the trier of fact to see the witness in question a videotaped deposition can be used.
*1562IT IS, THEREFORE, BY THE COURT ORDERED that defendant’s motion for change of venue (Doc. 25) is denied.
IT IS SO ORDERED.